Citation Nr: 0026259	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with traumatic hypertrophic changes of the lumbosacral 
joint, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in November 1998 and March 1999.

The claim of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected lumbosacral strain with 
traumatic hypertrophic changes of the lumbosacral joint is 
manifested by complaints of constant lower back pain 
radiating into the right leg; and objective evidence of 
decreased range of motion with pain, some muscle spasm, and 
tenderness of the spine, but no evidence of symptomatology 
characteristic of pronounced intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with traumatic hypertrophic changes of the 
lumbosacral joint have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for a low back disorder is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991).  

The veteran's initial claim for service connection for a back 
disorder was granted by the Board in an October 1950 
decision.  In a December 1950 rating decision, the New York, 
New York VARO assigned a 20 percent evaluation, effective 
from April 1947.  In a July 1951 rating decision, the 
Buffalo, New York VARO increased this evaluation to 40 
percent, effective from March 1951, in view of the results of 
a June 1951 VA examination.  However, in view of the results 
of an August 1954 VA examination, the Buffalo VARO reduced 
this evaluation to 20 percent, effective November 1954, in a 
September 1954 rating decision.  The Cleveland RO increased 
this disability evaluation to 40 percent, effective December 
1975, in a June 1976 rating decision in view of a May 1976 VA 
examination showing increased low back symptomatology.  The 
40 percent evaluation has since remained in effect and is at 
issue in this case.

A VA treatment record dated in January 1999 indicates that 
the veteran complained of constant low back pain and reported 
that lifting and bending over were very difficult.  Upon 
examination, the veteran stood with a flat lumbar and 
thoracic spine and a scoliotic curve to the right in the 
lumbar spine.  All trunk movements were noted to be decreased 
by 75 percent or more, and the veteran was noted to be 
unwilling to move in any direction.  The veteran appeared to 
have functional knee and hip flexion while sitting, but, when 
lying supine on the mat, he would not move or let the 
examiner move his hips or knees more than approximately 15 
degrees in any direction.  Strength testing revealed 4-/5 in 
knee extension, 4-/5 in flexion, and 3+/5 in hip flexion, and 
the examiner noted that further testing was not completed 
because the veteran could not move in to the testing position 
or be tested secondary to low back pain.  The veteran 
ambulated with a cane.  Some signs of discomfort and 
stiffness were noted in changes of position.  In rendering an 
assessment, the examiner noted moderate to severe stiffness 
in the trunk; a decreased willingness to move the trunk and 
lower extremities, with severe guarding in the pelvic and low 
back region; complaints of pain in the low back and right 
anterior thigh; and poor posture.  Another note indicates 
that the veteran was to be enrolled in physical therapy. 

The veteran underwent a VA spine examination in February 
1999.  During this examination, he reported low back pain 
that radiated into the right leg.  He denied periods of a 
flare-up of his condition and indicated that his pain was 
"continuous and constant."  The examiner noted that the 
veteran was using a cane and wore a back brace.  Also, the 
veteran could remove his jacket, shirt, and t-shirt, but the 
examiner was needed to remove the veteran's shoes and socks.  
He reported that the pain in his back had worsened since his 
last examination in that the pain was radiating into his 
right leg, and that since the last examination, he had lost 
all mobility in the lumbar spine.  He stated that when he 
drove, he had to now use his left leg and foot instead of his 
right foot.

The examination revealed no obvious scoliosis, subluxation, 
muscle hypertrophy, or atrophy of the paravertebral 
musculature.  Tenderness of the spinal column began with 
palpating the L5-S1 area, but paravertebral muscles were 
found to be nontender upon examination.  No tightness or 
spasm was noted, except with palpation of the lumbar spine.  
The right paravertebral musculature from L1 to S3 was tight 
and tender.  Bilateral rotation of the lumbar spine was to 
zero degrees, as the veteran stated that he was incapable of 
rotating to either direction.  Also, the examiner noted that 
the veteran refused a request to perform forward flexion and 
stated that this motion would cause "too much pain."  
Bilateral deep tendon reflexes and bilateral leg sensation 
were full and symmetric.  The examiner noted that the veteran 
had profound weakness in both legs.  Initially, the examiner 
noted no strength in either leg, but the examination report 
reflects that the veteran declined to perform certain 
strength testing.  The examiner did report that the veteran 
was not capable of knee extension against resistance on the 
right side and had no flexion strength, but left leg flexion 
strength was normal.  Nevertheless, the examiner noted that 
the veteran "was capable of ambulating into the clinic 
supporting 180 pounds of his weight on his right leg" and 
that it was "very confusing" as to why the veteran was able 
to stand on his right leg but had no right leg strength upon 
examination.  The veteran stated that he was extremely 
concerned about worsening of his back and right hip pain with 
any kind of strength testing.  The examination report further 
indicates that there was no evidence of muscle atrophy of the 
quadriceps, hamstrings, or gastrocnemius muscles, and 
bilateral ankle and hallux strength, dorsalis pedis, and 
posterior tibialis pulses were full and symmetric.  Also, 
there was no decreased sensation in the bilateral lower 
extremities.  The diagnoses were osteoarthritis and 
degenerative disk disease of the lumbar spine, and advanced 
degenerative arthritis and presumptive disc disease at L4-L5 
and L5-S1 were shown upon x-rays.

The examination report also contains an April 1999 statement 
from Robert D. Powers, D.C., who noted that the veteran had 
severe osteoarthritis of the lumbar spine.  Dr. Powers 
specifically indicated that this condition greatly inhibited 
the veteran's ability to walk, move, bend, and twist and was 
productive "a great deal of pain."  Also, Dr. Powers noted 
that the veteran's "current status" prohibits him from 
seeking any gainful employment.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).  

In this case, the RO has evaluated the veteran's low back 
disorder at the 40 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293 (1999).  Separate evaluations 
under each of these codes are not appropriate because the 
rule against pyramiding of benefits mandates that "the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  38 C.F.R. § 4.14 
(1999); Brady v. Brown, 4 Vet. App. 203, 206 (1993); see also 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) ("The critical 
element is that none of the symptomatology . . . is 
duplicative of or overlapping with the symptomatology of the 
other . . . conditions.").  However, the Board will address 
the rating criteria of each of these and other pertinent 
diagnostic codes, all of which apply to the symptoms of the 
veteran's low back disability, to ensure that the veteran's 
disability receives the highest applicable rating.

The highest available rating under Diagnostic Code 5295 is 40 
percent for severe lumbosacral strain.  Since the veteran's 
service-connected low back disability is already rated 40 
percent disabling under this code, further examination of 
Diagnostic Code 5295 would not avail him in his claim for an 
increased rating.  Similarly, the highest available rating 
under Diagnostic Code 5292, for limitation of motion of the 
lumbar spine, is 40 percent.  Therefore, further 
consideration of those diagnostic codes would not be useful 
in this case.

A rating greater than that currently in effect is available 
where there is pronounced intervertebral disc syndrome, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
(Diagnostic Code 5293); complete bony fixation, or ankylosis, 
of the spine (Diagnostic Code 5286); unfavorable ankylosis of 
the lumbar spine (Diagnostic Code 5289); or residuals of a 
fractured vertebra (Diagnostic Code 5285). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1999).

Since there is no evidence of fractured vertebrae, Diagnostic 
Code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, Diagnostic Code 5286 is, 
similarly, not applicable.  In addition, Diagnostic Code 5289 
is not applicable because there is no evidence of ankylosis 
of the lumbar spine.

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome.  In this 
regard, the Board finds that the evidence does not shown 
symptomatology associated with the veteran's service-
connected low back disorder that is compatible with a 60 
percent disability rating for a pronounced condition under 
Diagnostic Code 5293.  In this regard, the Board observes 
that the veteran stated that he was not able to perform 
strength testing with the right lower extremity during his 
February 1999 VA examination.  At the same time, however, the 
examiner noted that the veteran was able to support 180 
pounds of his own weight on the right leg, and there was no 
decreased sensation in the lower extremities.  Further, the 
examiner noted no muscle spasm except with palpation of the 
lumbar spine.  Moreover, the examiner noted that deep tendon 
reflexes and bilateral leg sensation were full and symmetric.  
There was no evidence of muscle atrophy of the quadriceps, 
hamstrings, or gastrocnemius muscles and bilateral ankle and 
hallux strength, dorsalis pedis, and posterior tibialis 
pulses were full and symmetric.   

Further, the Board has considered whether the provisions of 
38 C.F.R. §§ 4.40, 4.45 and the guidance set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) would afford the veteran a 
higher evaluation under Diagnostic Code 5293.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by underlying evidence of 
adequate pathology.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
low back disability are, however, already contemplated by the 
40 percent rating for a severe low back disability.  The 
Board does not question that the veteran's low back 
disability is productive of severe pain, with tenderness at 
L5-S1.  The Board also notes that the April 1999 statement 
from Dr. Powers indicates that the veteran's low back motion 
was greatly inhibited and that this condition kept the 
veteran from seeking gainful employment.  However, specific 
range of motion findings were not detailed in Dr. Powers' 
statement, and the veteran declined to perform lumbar spine 
range of motion testing during his February 1999 VA 
examination.  As such, while the Board finds the veteran's 
complaints of pain to be credible, there is no objective 
evidence documenting any degree of additional functional loss 
due to pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).

In view of the foregoing, the Board finds that the 
manifestations shown by the evidence to result from the 
veteran's service-connected low back disorder are adequately 
compensated by the 40 percent rating which contemplates a 
severe disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293 5295 (1999).  The lay contentions offered in conjunction 
with this claim for higher compensation benefits are 
outweighed by the medical evidence cited above which has been 
found more probative to the issue on appeal and therefore, 
such contentions cannot serve to establish a finding of 
increased disability due to the service-connected low back 
disorder.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  In short, there is no basis for an evaluation in 
excess of 40 percent for the veteran's low back disability, 
and the preponderance of the evidence is thus against his 
claim for that benefit.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

However, the schedular evaluations for a low back disorder 
are not inadequate.  As fully detailed above, higher 
disability ratings are available for intervertebral disc 
syndrome where specific objective criteria are met.  The 
veteran does not meet the schedular criteria for a 60 percent 
disability rating.  It does not appear that the veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the rating schedule's assignment of a 40 percent 
evaluation for his level of disability.  The veteran has not 
required any periods of hospitalization, nor has he required 
any extensive outpatient treatment for this condition.  There 
is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for 
lumbosacral strain with traumatic hypertrophic changes of the 
lumbosacral joint, currently evaluated as 40 percent 
disabling, is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim of entitlement to TDIU.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this case, the Board observes that the veteran's only 
service-connected disability is a low back disorder, 
currently evaluated as 40 percent disabling.  Under 38 C.F.R. 
§ 4.17(b) (1999), the veteran may be entitled to TDIU on an 
extra-schedular basis if found to be unemployable.  See also 
38 C.F.R. § 3.321(b) (1999).  As noted above, the veteran has 
submitted the noted statement from Dr. Powers in support of 
this claim.  However, Dr. Powers included no objective 
medical findings regarding the condition of the veteran's 
back and the Board finds that a full VA examination with 
consideration of the entire evidentiary record would be 
helpful to the Board in rendering its decision on the 
veteran's employability.  The VA has a duty to supplement the 
record by obtaining the report of an examination which 
includes an opinion as to the effect of the veteran's 
service-connected disability on his employability.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1995). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the effect of his 
service-connected low back disorder on 
his employability.  The claims file must 
be made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of his service-
connected low back disorder, without 
regard to his age or any other, 
nonservice-connected disorders.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


